ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed because the prior art of record fails to disclose or suggest a quantum unitary noise generator including the limitation “an imposer circuit coupled to said gate and operative to generate and apply a series of pulses to said gate to enable quantum resonant tunneling between said doped region and said quantum dot; and a detector circuit coupled to said doped region and operative to detect for each pulse either said particle tunneling to said quantum dot or said particle not tunneling to said quantum dot and generating a digital output signal accordingly” in addition to other limitations recited therein.

Claims 2-5 are allowed by virtue of their dependency from claim 1.

Claim 6 is allowed because the prior art of record fails to disclose or suggest a method including the limitation “generating a series of pulses applied to said gate to lower said barrier sufficiently to enable quantum resonate tunneling between said doped region and said quantum dot; detecting for each pulse either said particle tunneling to said quantum dot or said particle not tunneling to said quantum dot; and generating a digital output signal in accordance with said detecting” in addition to other limitations recited therein.

Claims 7-10 are allowed by virtue of their dependency from claim 6.

Claim 11 is allowed because the prior art of record fails to disclose or suggest a quantum unitary noise generator including the limitation “an imposer circuit coupled to said gate and operative to generate and apply a series of pulses to said gate to enable quantum resonant tunneling between said doped region and said quantum dot; and a detector circuit coupled to said doped region and operative to detect for each pulse either said particle tunneling to said quantum dot or said particle not tunneling to said quantum dot and generating a random digital output signal accordingly” in addition to other limitations recited therein.

Claims 12-15 are allowed by virtue of their dependency from claim 11.

Claim 16 is allowed because the prior art of record fails to disclose or suggest a quantum unitary noise generator including the limitation “a plurality of imposer circuits, each imposer circuit coupled to a respective gate and operative to generate and apply a series of pulses to said gate to enable quantum resonant tunneling between said doped region and said quantum dot; and a plurality of detector circuits, each detector circuit coupled to a respective doped region and operative to detect for each pulse either said particle tunneling to said quantum dot or said particle not tunneling to said quantum dot and generating a random digital output signal accordingly” in addition to other limitations recited therein.

Claims 17-19 are allowed by virtue of their dependency from claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure since it is the closest prior art of record to the applicant’s claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581. The examiner can normally be reached Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842